Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “Upper base 46 includes a cap 47 having a cap aperture 48 that extends through cap 47 from a first side to a second side” as described in the specification at paragraph [0037] of the PG-Publication of the instant application.  Note that Fig. 4 does not show element “48” as extending through cap 47, but rather shows element “48” as the second opening at 33 of the valve system 30.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “35” has been used to designate or point to two different parts at Figure 4 and Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "36" and "35" have both been used to designate the “first segment” (see paragraph [0039] of the PG-Publication of the instant application).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “36” has been used to designate both “first segment” and “second segment” (see paragraph [0039] of the PG-Publication of the instant application).  In addition, reference character “35” has been used to designate both “first segment” and “second segment” (see paragraph [0039] of the PG-Publication of the instant application). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2201623 A to Silmon et al. (hereinafter “Silmon”).

Regarding Claim 1, Silmon teaches a purge system for welding applications (see abstract, Fig. 1), comprising: 
a body having a three-dimensional shape (see two dam members 1, 2 comprising body portion 3, 4 of an associated dam mounting 5, 6 as described at page 5, see also Figs. 1 and 4, thus elements 1 - 5 read on the body as claimed), the body comprising one or more of a resilient and elastic material that allows the body to be compressed and re-expanded (see page 5, lines 21 - 24 describing the dam members 1, 2 each in the form of a disc of high heat resistant rubber with two plastic plates, thus reading on the invention as claimed), the body having a length between a first end and second end (see arrangement at Figs. 1, 4, illustrating each dam member (1, 2) and dam mounting (5, 6) having a first end and opposite second end), and a width perpendicular to the length (see arrangement at Figs. 1, 4 which illustrates the three-dimensional shape thus comprising a length and a width as claimed), the body (1 - 6) including pores (see page 6, lines 19 - 27 describing a fine gauze filter 26 located on the fixed dam mounting 5 as well as small vent holes provided in each dam member 1, 2 to aid the purge gas to escape out, thus reading on the invention as claimed) such that an exhaust gas is able to travel in an indirect path through the body between the first end and the second end (see arrangement of filter 26 at Fig. 4A that allows an indirect path through the body between an input end and an output end as illustrated, see also small vent holes 30, Figs 5 - 5A, page 6, lines 19 - 27); and 
a purge valve system (see flexible hollow tube 7, Figs. 1 - 4A, see page 5, lines 26 - 34) operatively connected to the body (1 - 5) and including a purge valve (see hollow tube 7, Fig. 4, see page 5, lines 26 - 34) having a first opening on the first end of the body and a second opening on the second end of the body (see arrangement at Fig. 4 illustrating the purge valve (i.e. hollow tube 7) passing through the dam members, body portion and dam mountings, thus comprising first opening at one side (i.e. first end) and a second opening at an opposite end (i.e. second end) in order to allow the insertion of the hollow tube 7) for transporting a purging gas from the second end of the body to the first end (see threaded end 7a, Fig. 4, see page 6, lines 13 - 14 describing purging gas such as argon introduced into the hollow tube 7 through the threaded hose connection 7a, thus claimed second end reasonably correspond to threaded connection end 7a in which the purging gas is introduced while the opposite end reasonably corresponds to the claimed first end), the purge valve (7) having a fitting mateable with a fitting of a gas source (see threaded hose connection 7a that is used to introduce purging gas, see page 6, lines 13 - 14), the purge system further including a scaffold (see flanges 9, 10, and corresponding locking nuts 11, 12 arranged on the dam mountings where the two dams are secured, see Figs. 4, 4A, see page 5, last two lines through page 6 lines 1 - 3) connected to both of the purge valve (7) and the body (1 - 5) that operatively connects the purge valve (7) to the body (1 - 5, see arrangement at Figs. 1, 4, 4A).  
Insofar as Silmon may be construed as not explicitly stating “a body” (i.e. implying a single element), Silmon teaches a body having multiple elements 1 - 5 as indicated above.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular components of Silmon by making the components 1 - 5 (i.e. dam members, body portion and dam mountings) integral with each other, since it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of engineering design choice.  In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart 90 USPQ 214 (CCPA 1951).

Regarding Claim 2, Silmon as modified above teaches wherein the scaffold has a base located at each of the first end (see for instance flanges 9, 10 at Fig. 4 located at each of one end) and the second end of the body (see for instance locking nuts 11, 12 at Fig. 4 located at each respective end), and wherein the purge valve (7) extends through an aperture in each of the bases (see arrangement at Figs. 4, 4A, thus comprising an aperture that allows the passage of hollow tube 7).  

Regarding Claim 3, Silmon as modified above teaches wherein the purge valve (7) protrudes outwardly a distance from the first end and the second end of the body (see arrangement at Figs. 4, 4A).  

Regarding Claim 4, Silmon as modified above teaches wherein the purge valve (7) includes an inlet segment comprising the fitting mateable with the fitting of the gas source (see page 5, lines 26 - 34, page 6, lines 13 - 14 describing one end 7a in which purging gas such as argon is introduced into the purge valve 7, thus serving as an inlet segment) and an outlet segment which includes the first opening (see arrangement at Figs. 4, 4A showing openings).
Even though Silmon teaches purge valve having inlet segment and outlet segment as indicated above, Silmon does not explicitly teach the purge valve including at least two connectable segments.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use two connectable segments (i.e. implying separate segments), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).
  
Regarding Claim 5, Silmon as modified above teaches the claimed invention except for wherein the inlet segment and outlet segment are threadedly connected.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to unite the two segments by threaded connection,  since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding Claim 6, Silmon as modified above teaches wherein the purge valve (7) is fixedly connected to at least one of the bases (9, 11 and/or 10, 12, see arrangement at Figs. 4, 4A).  

Regarding Claim 7, Silmon as modified above teaches the claimed invention except for wherein the purge valve comprises a metal.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a purge valve comprising a metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 8, Silmon as modified above teaches the claimed invention except for wherein the purge valve comprises brass.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a purge valve comprising brass, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
  
Regarding Claim 9, Silmon as modified above teaches wherein the fitting mateable with a fitting of the gas source comprises threads (see threaded end 7a, Fig. 4).  

Regarding Claim 10, Silmon as modified above teaches wherein the inlet segment includes a threaded male section which is mateable with a female threaded section of the outlet segment (see rejections of claims 4 and 5).  

Regarding Claim 11, Silmon as modified above teaches wherein the purge valve (7) is fixed in relation to the scaffold (see page 5, lines 26 - 34 describing dam mounting 5 in which the scaffold (i.e. 9, 11 as seen at Fig. 4) is rigidly fixed on the tube (i.e. purge valve 7), see also page 4, lines 21 - 29, thus reading on the invention as claimed).  

Regarding Claim 12, Silmon as modified above teaches the body comprises foam (see page 5 lines 21 - 24 describing the body comprising heat resistant rubber with two plastic plates molded onto each side, which can be considered as a foam).  Silmon is silent regarding the body comprising open cell foam.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a body comprising open cell foam, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 13, Silmon teaches the claimed invention except for wherein the body comprises less than or equal to 350 ppm of a halogen.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a body comprising halogen, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use body comprising less than or equal to 350 ppm of halogen, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 14, Silmon as modified above teaches wherein one or more of the first end and the second end of the body include a heat resistant or retardant coating or covering (see page 5, lines 21 - 24 describing the two dam members 1, 2 each in the form of a disc of high heat resistant rubber material).  Even though Silmon teaches heat resistant material as indicated above, Silmon is silent regarding the body including a flame resistant or retardant coating, wherein the coating is porous such that the gas is able to travel through the coating, and wherein the body is flame retardant.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a flame resistant or retardant porous coating, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 15, Silmon as modified above teaches the purge system comprising a high heat resistant rubber material (see page 5, lines 21 - 24).  Silmon is silent regarding the purge system can withstand a temperature of at least 212°F.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a material that can withstand a temperature of at least 212°F, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 

Regarding Claim 16, Silmon as modified above teaches the purge system comprising a high heat resistant rubber material (see page 5, lines 21 - 24).  Silmon is silent regarding the purge system can withstand a temperature of at least 350°F.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a material that can withstand a temperature of at least 350°F, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 

Allowable Subject Matter
Claim 17 (including all dependent claims thereof (i.e. 18 - 20)) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   However, an updated search will again be made upon applicant’s response.
None of the prior art of record teaches “wherein the base includes a cap having an internal cavity in which a second end of the post is located, wherein a latch is present in the internal cavity of the cap that mates with a portion of the post and prevents the post from being withdrawn from the cap” in combination with the remaining limitations as required by the independent claim 1 including the intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which comprises the following references:
Hallenbeck (U.S. 5,100,043) teaches a purge gas unit with bladders and a vent tube extending through the bladders.
Park (U.S. 2015/0083785 A1) teaches purging device for pipe welding comprising fire retardant blocking layer.
Hacikyan (U.S. 2013/0284297) teaches inflatable purge dam apparatus.
Hacikyan (U.S. 2017/0225258) teaches gas diffusing water degradable welding purge dam comprising flexible members.
Nelli et al. (U.S. 10,160,067 B2) teaches welding system using purge plug.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/           Primary Examiner, Art Unit 2861